Citation Nr: 0932658	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include a diagnosis of bipolar 
disorder, the Board has recharacterized the Veteran's claim 
as stated on the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

In March 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, she failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record includes a July 2006 statement form the Veteran's 
mother in which she recalled that the Veteran came home on 
"emergency leave" from service because she was suicidal and 
while home, the Veteran told her parents that she had been 
sexually harassed in service.  

In letters dated September 2005 and August 2006, the 
Veteran's private psychiatrist, Dr. N.F.P., referred to the 
mother's statement and stated that the Veteran's bipolar 
disorder began to emerge during service with depression and 
thoughts of suicide and subsequently her symptoms increased 
to the point there she was found totally impaired.  Dr. 
N.F.P. stated that the Veteran's inappropriate inservice 
relationships, both at work and in her personal life, greatly 
interfered with her overall functioning and contributed to 
the emergence of her bipolar disorder and recommended an 
examination for the probable aggravation of her disorder by 
service.  

In light of the Veteran's private medical treatment records, 
and statements from her mother and Dr. N.F.P., a remand is 
necessary to obtain a medical opinion as to the nature and 
likely etiology of the Veteran's psychiatric condition.  See 
38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review.  Specify for the examiner 
that the Veteran has a confirmed in-
service stressor; that is, the claimed 
sexual harassment.

a.  If PTSD is diagnosed, the examiner 
should specify (1) whether the in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and the in-service 
stressors sufficient to produce PTSD.

b. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder is related to active service.  

The examiner should provide a rationale 
for any opinion provided. 

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




